DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/14/22 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II.
Claims 1-6 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “the plurality of internal electrodes being alternately exposed to two different faces of the multilayer structure” in lines 5-6. It is unclear how the internal electrodes can be “exposed to” two different faces of the multilayer structure because the internal electrodes are components of the multilayer structure. It is the Examiners position that the phrase “exposed to” implies and should be followed by an external element. Therefore, by claiming that the internal electrodes are “exposed to” faces of the multilayer structure renders the claim indefinite.
 For the purposes of this Office Action, the phrase “the plurality of internal electrodes being alternately exposed to two different faces of the multilayer structure” is interpreted to as  the internal electrodes are alternately exposed at two different faces of the multilayer structure to the outer surroundings of the multilayer structure.
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (WO 2019/181909 A1 using US 2020/0381774 A1 for citations) with evidentiary references Duluard et al. (J. Eur. Ceram. Soc. 33 (2013) 1145–1153), Wolfenstine et al. (Hot-Pressed versus Sintered LiTi2(PO4)3, ARL-TR-4716), and Fuchs et al. (Adv. Energy Mater. 2022, 12, 2201125).

Regarding claim 1, as best the Examiner understand the claim with respect to the 112b rejection above, Ueno discloses an all-solid-state battery 60 (see Title) which include one or more power storage units corresponding to the claimed “multilayer structure” which are comprised of solid electrolyte layers 66 (see Abstract and Fig. 2). Ueno further discloses positive electrode layers 623 and negative electrode layers 645 which are shown in Fig. 2 to be internal and alternately stacked in the all-solid-state battery 60 structure.   
The examples disclosed by Ueno have positive electrode layers 623 made from a positive active material paste in which ethyl cellulose is added and negative electrode layers 645 made from a negative active material paste in which ethyl cellulose is added (see [0138] and [0140]). This corresponds to the claim limitation “the plurality of internal electrodes including an electrode active material and a carbon material.” 
The all-solid-state battery 60 of Ueno is depicted as rectangular in the two-dimensional Fig. 2 when rendered into a three-dimensions the all-solid-state battery 60 would have the claimed “rectangular parallelepiped shape.” 
Ueno discloses positive electrode layers 623 and negative electrode layers 645 that are shown in Fig. 2 to be alternately exposed at two different faces of the all-solid-state battery 60   
Ueno discloses an exterior unit 61 which corresponds to the claimed first cover layer and second cover layer and are shown in annotated Fig. 2 below to be on an upper face and lower face of power storage units of the all-solid-state battery 60 in an indicated stacking direction.  

    PNG
    media_image1.png
    839
    1420
    media_image1.png
    Greyscale

Annotated Fig. 2

The examples disclosed by Ueno have the positive electrode layers 623 with a thickness of 15 µm (see [0149]), the negative electrode layers 645 with a thickness of 25 µm (see [0150]) and the solid electrolyte layer sheet with a thickness of 15 µm (see [0142]). Therefore, the thicknesses as taught by Ueno are within the claimed range of “each thickness of the plurality of internal electrodes is equal to or more than each thickness of the plurality of solid electrolyte layers”. 
Ueno discloses in his Example 39 the solid electrolyte and exterior unit 61 are made of the material Li1.4Al0.4Ti1.6(PO4)3. Further, Ueno teaches that several suitable embodiments include the use of LiTiPO4 as the positive electrode active material (see [0081]) and the use of Li metal as the negative electrode active material (see [0084]).  
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize LiTiPO4 as the positive electrode active material and lithium metal as the negative electrode active material of Example 39, because Ueno teaches that this is suitable materials for the devices.
As evidenced by Duluard, the material Li1.4Al0.4Ti1.6(PO4)3 used in the solid electrolyte layers of Ueno’s Example 39 has a Vickers hardness greater than 300 Hv (see Pg1149/C(right)/Section 5.3/2nd sentence). 
As evidenced by Wolfenstine, LiTi2(PO4)3 has a Vickers hardness of less than 92 Hv (see Pg14/Section 3.10/1st sentence). 
As evidenced by Fuchs, lithium metal has a Vickers hardness of approximately 5 Hv (see Figure 6e)
Therefore, the modification of Ueno’s Example 39 to use the positive electrode active material of LiTi2(PO4)3 and a negative electrode active material of Li metal meets the claim limitation of “wherein Vickers hardness of the plurality of solid electrolyte layers and Vickers hardness of the first and second cover layers are larger than Vickers hardness of the plurality of internal electrodes”. 

Regarding claim 2, as best the Examiner understands the claim with respect to the 112b rejection above, as evidenced by Duluard, the material Li1.4Al0.4Ti1.6(PO4)3 used in the solid electrolyte layers of Ueno’s Example 39 has a Vickers hardness greater than 300 HV (see Pg1149/C(right)/Section 5.3/2nd sentence). 
	
Regarding claim 3, Ueno does not teach that the exterior unit 61 has a Vickers hardness (Hv) of 280 or more. However, he teaches that increasing the porosity no more than 0.4 for the exterior unit 61 reduces cracking during bonding and reduces current leakage (see [0069]). Furthermore, as evidenced by Wolfenstien, samples of the same composition with similar grain size have decreased hardness with increasing porosity (see Pg14-15/Section 3.10).
Ueno’s disclosure teaches that increasing the porosity no more than 0.4 and thereby the decreasing the hardness of the material is a result effective variable that controls favorable bonding and self-discharge characteristics.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the balance between the desired crack-free bonding and self-discharge characteristics by adjusting the porosity and, thereby, the hardness of the material.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed “Vickers hardness (Hv) of the first and second cover layers is 280 or more” without undue experimentation.

Regarding claim 4, Ueno do not explicitly disclose the Vickers hardness of the solid electrolyte layers 66 and the exterior unit 61. However, Ueno does disclose that for Example 39 the porosity of the exterior unit 61 is increased relative to the solid electrolyte layers 66 both made of the same material, Li1.4Al0.4Ti1.6(PO4)3 (see [0211] and Table 2). As evidenced by Wolfenstine, material samples of the same composition and similar grain size have increased hardness when the porosity is decreased (see Pg14-15/Section 3.10). Therefore, the disclose of Ueno for Example 39 in which the porosity of the exterior unit 61 is increased relative to the solid electrolyte layers 66 corresponds to the claim limitation “the Vickers hardness of the plurality of solid electrolyte layers is larger than the Vickers hardness of the first and second cover layers.”

Regarding claim 5, Ueno discloses the main component of the exterior unit 61 in Example 39 is Li1.4Al0.4Ti1.6(PO4)3 (see [0211] and [0174]). 

Regarding claim 6, as evidenced by Duluard, the Li1.3Al0.3Ti1.7(PO4)3 material used in the solid electrolyte layers of Ueno’s Example 39 belongs to the NASICON-type structure (see Pg1146/C(right)/Section 3.2/1st sentence). 

Relevant Prior Art
	Hu et al. (J. Electrochem. Soc. 2018 165 A1269). Hu discloses increasing Vickers hardness of a NASICON-type electrolyte by the addition of a sintering aid (see Fig.4 and PgA1271/C(right)/1st ¶)
	
	Xiao et al. (Trans. Nonferrous Met. Soc. China 21, 2011, 2454- 2458). Xiao discloses the decrease in porosity of a NASICON-type electrolyte by the addition of Li3PO4 (see Fig.3 and Pg2455/C(right)/2nd ¶)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kayla E Clary whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:30-5:00 (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.C./
Kayla E. ClaryExaminer, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721